     Case: 1:18-cv-04914 Document #: 18 Filed: 10/23/18 Page 1 of 1 PageID #:34

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                Eastern Division

Laritza M. Arcos
                                  Plaintiff,
v.                                                   Case No.: 1:18−cv−04914
                                                     Honorable Robert W. Gettleman
Liberty Power Corporation
                                  Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, October 23, 2018:


        MINUTE entry before the Honorable Robert W. Gettleman: On oral notice by the
parties, this case is dismissed without prejudice with leave to reinstate by 12/7/2018.
Status hearing set for 10/23/2018 is stricken. Civil case terminated. Mailed notice (cn).




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
